DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The office action below just corrects the indicated allowed claims to be claims 1-19.  The notice of allowance mailed on 7/8/2021 indicates incorrectly that the allowed claims are 1-20.
Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
In regards to the claims, the cited prior art fails to teach, receiving from a source access device, an access indication message instructing the UE to access a target access device; access the target access device according to the access indication message, receiving from the source access device, a bearer transfer message, wherein the bearer transfer message carries an identifier of a data bearer, and the data bearer is between the UE and the source access device and transfer the data bearer to be between the UE and the target access device, wherein a control plane or a user plane connection between the UE and the source access device is maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Relevant Prior Art
Prior art Bi et al. (US Publication 2013/0170474 A1) teaches, in figures 6 and 7, a message exchange for a Handover of the UE from a source Access Point to the target Access Point.  Bi however teaches the access indication message being sent to the UE 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY P PATEL whose telephone number is (571)272-3086.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAY P PATEL/Primary Examiner, Art Unit 2466